Cornish, C. J.
The plaintiff seeks to recover the sum of $455.93 for legal services alleged to have been rendered the defendant town, between November 1, 1906, and April 28, 1908, in connection with the budding of the so-called York bridge. For the full facts connected with the transaction reference may be had to the cases of Blaisdell v. Inhabitants of York, 110 Maine, 500; and to Blaisdell v. Inhabitants of York and Stewart v. Inhabitants of York decided herewith.
No question is raised as to the performance of the services charged for nor the reasonableness of the amount. The sole basis of the plaintiff’s claim is his employment by the four members of the building *391committee of seven chosen at the town meeting held on October 13, 1906. No other authorization is asserted. If that committee had no authority to employ counsel at the expense of the town then the • plaintiff cannot recover in this case.
In Stewart v. Inhabitants of York, decided and announced herewith, , the identical question was presented, and this court .distinctly held that the committee did not possess this power which they assumed to exercise, and therefore did not bind the town by their acts. The same principle applies here and for the reasons stated in that opinion, which reasons it is unnecessary to repeat. No facts appear in this case to differentiate it from that, and none which either enlarge the authority of the committee or the legal rights of the plaintiff.
The entry must therefore be,

Judgment for defendants.